              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 1 of 11 Page ID #:239

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             CR 19-00560-ODW

 Defendant           Anthony Tartaglia                                      Social Security No. 0          2   0   3
         TARTAGLIA, Anthony Pat Jr.                                         (Last 4 digits)
 akas:   Also Known As: TARTAGLIA, Tony
                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Oct.    26   2020

  COUNSEL                                                             Carlos N Iriarte, retained
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 18:2252A(a)(5)(B),(b)(2): POSSESSION OF CHILD PORNOGRAPHY
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     51 months Count 1 of the Information.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


Pursuant to 18 U.S.C. § 3014, the defendant shall pay an additional special assessment of $10,000, which $5,000
payable to “Maureen” and the additional $5,000 payable pursuant to the Justice for Victims Trafficking Act of
2015. Both amounts have been already paid.


It is ordered that the defendant shall pay to the United States a total fine of $2,000, which shall bear interest as
provided by law.

The fine shall be paid in full no later than 30 days after the date of sentencing.

The defendant shall comply with Amended General Order No. 20-04.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment.



CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 2 of 11 Page ID #:240

 USA vs.     Anthony Tartaglia                                      Docket No.:   CR 19-00560-ODW

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 20 years under
the following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and Amended General Order 20-04, including the conditions of probation and
                 supervised release set forth in Section III of Amended General Order 20-04.

              2.     During the period of community supervision, the defendant shall pay the special assessment and fine
                     in accordance with this judgment's orders pertaining to such payment.

              3.     The defendant shall cooperate in the collection of a DNA sample from himself.

              4.     The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any other financial gains to the Court-ordered financial obligation.


              5. The defendant shall possess and use only those computers and computer-related devices, screen
                 usernames, passwords, email accounts, and internet service providers (ISPs), social media accounts,
                 messaging applications and cloud storage accounts, that have been disclosed to the Probation Officer
                 upon commencement of supervision. Any changes or additions are to be disclosed to the Probation
                 Officer prior to the first use. Computers and computer-related devices include personal computers,
                 internet appliances, electronic games, cellular telephones, digital storage media, and their peripheral
                 equipment, that can access, or can be modified to access, the internet, electronic bulletin boards, and
                 other computers.


              6. All computers, computer-related devices, and their peripheral equipment, used by the defendant
                 shall be subject to search, seizure and computer monitoring. This shall not apply to items used at
                 the employment site that are maintained and monitored by the employer.


              7. The defendant shall comply with the rules and regulations of the Computer Monitoring Program.
                 The defendant shall pay the cost of the Computer Monitoring Program.


              8. The defendant shall participate in mental health treatment, which may include evaluation and
                 counseling, until discharged from the program by the treatment provider, with the approval of the
                 Probation Officer.


              9. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep
                 the registration current, in each jurisdiction where the defendant resides, is employed and is a
                 student, pursuant to the registration procedures that have been established in each jurisdiction. When
                 registering for the first time, the defendant shall also register in the jurisdiction in which the
                 conviction occurred if different from the defendant's jurisdiction of residence. The defendant shall
                 provide proof of registration to the Probation Officer within 48 hours of registration.

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2
               Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 3 of 11 Page ID #:241

 USA vs.     Anthony Tartaglia                                        Docket No.:   CR 19-00560-ODW




         10.         The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
                     offender treatment program, or any combination thereof as approved and directed by the Probation
                     Officer. The defendant shall abide by all rules, requirements, and conditions of such program,
                     including submission to risk assessment evaluations and physiological testing, such as polygraph
                     and Abel testing. The defendant retains the right to invoke the Fifth Amendment. The Court
                     authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
                     evaluations or reports, to the treatment provider. The treatment provider may provide information
                     (excluding the Presentence report), to State or local social service agencies (such as the State of
                     California, Department of Social Service), for the purpose of the client's rehabilitation.


         11.         As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
                     counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof
                     to the aftercare contractor during the period of community supervision. The defendant shall provide
                     payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                     to pay, no payment shall be required.


         12.         The defendant shall not view or possess any materials, including pictures, photographs, books,
                     writings, drawings, videos, or video games, depicting or describing child pornography, as
                     defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18
                     U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials solely
                     because they are necessary to, and used for, a collateral attack, nor does it prohibit the defendant
                     from possessing materials prepared and used for the purpose of the defendant's Court-mandated
                     sex offender treatment, when the defendant's treatment provider or the probation officer has
                     approved of the defendant's possession of the material in advance.



         13.         The defendant shall not own, use or have access to the services of any commercial mail-
                     receiving agency, nor shall the defendant open or maintain a post office box, without the prior
                     written approval of the Probation Officer.




         14.         The defendant shall not contact the victim(s), or, by any means, including in person, by mail or
                     electronic means, or via third parties. Further, the defendant shall remain at least 100 yards from
                     the victim(s) at all times. If any contact occurs, the defendant shall immediately leave the area
                     of contact and report the contact to the Probation Officer.

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3
               Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 4 of 11 Page ID #:242

 USA vs.     Anthony Tartaglia                                     Docket No.:   CR 19-00560-ODW




         15.         The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming
                     pools, playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other
                     places primarily used by persons under the age of 18, without the prior written authorization of
                     the probation officer.



         16.         The defendant shall not associate or have verbal, written, telephonic, or electronic
                     communication with any person under the age of 18, except: (a) in the presence of the parent or
                     legal guardian of said minor; and (b) on the condition that the defendant notify said parent or
                     legal guardian of the defendant's conviction in the instant offense. This provision does not
                     encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the
                     defendant must interact with in order to obtain ordinary and usual commercial services.



         17.         The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by
                     a business or organization that causes the defendant to regularly contact persons under the age of



         18.         The defendant's employment shall be approved by the Probation Officer, and any change in
                     employment must be pre-approved by the Probation Officer. The defendant shall submit the
                     name and address of the proposed employer to the Probation Officer at least ten (10) days prior
                     to any scheduled change.



         19.         The defendant shall submit to a search, at any time, with or without warrant, and by any law
                     enforcement or probation officer, of the defendant's person and any property, house, residence,
                     vehicle, papers, computers, cell phones, other electronic communication or data storage devices
                     or media, email accounts, social media accounts, cloud storage accounts, effects and other areas
                     under the defendant's control, upon reasonable suspicion concerning a violation of a condition of
                     supervision or unlawful conduct by the defendant, or by any probation officer in the lawful
                     discharge of the officer's supervision functions.



         20.         The defendant shall not view or possess any materials, including pictures, photographs, books,
                     writings, drawings, videos, or video games, depicting or describing child erotica, which is
                     defined as a person under the age of 18 in partial or complete state of nudity, in sexually
                     provocative poses, viewed for the purpose of sexual arousal.

CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 4
               Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 5 of 11 Page ID #:243

         21.         The defendant shall not possess or view any materials such as videos, magazines, photographs,
                     computer images or other matter that depict "actual sexually explicit conduct" involving adults
                     as defined by 18 USC 2257(h)(1).



         22.         The defendant shall not affiliate with, own, control, or be employed in any capacity by a
                     business whose principal product is the production or selling of materials depicting or describing
                     “sexually explicit conduct,” as defined at 18 U.S.C. § 2256(2).



         23.         The defendant shall not reside within direct view of school yards, parks, public swimming pools,
                     playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
                     under the age of 18. The defendant’s residence shall be pre-approved by the Probation Officer.
                     The defendant shall submit the address of the proposed residence to the Probation Officer at
                     least ten days prior to any scheduled move.




The Court recommends the designated facility to have available a SAA or similar program to address
the defendant’s sex addiction.


The Court recommends defendant to be housed in a Southern California facility.


The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.


The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding
the Presentence report), to State or local social service agencies (such as the State of California, Department of
Social Service), for the purpose of the client's rehabilitation.




It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons at or before 12 noon, on February 26, 2021. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the Edward R. Roybal
Federal Building and U.S. Courthouse, 255 East Temple Street, Suite 1410, Los Angeles, CA 90012.


CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 5
              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 6 of 11 Page ID #:244
 USA vs.     Anthony Tartaglia                                      Docket No.:    CR 19-00560-ODW




Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --


    1. The nature and circumstances of the offense and the history and characteristics of the defendant;
    2. The need for the sentence imposed --
              a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment
                 for the offense;
              b. To afford adequate deterrence to future criminal conduct;
              c. To protect the public from further crimes of the defendant; and
              d. To provide the defendant with needed correctional treatment in the most effective manner.
    3. The kinds of sentences available;
    4. The guideline sentencing range;
    5. The need to avoid unwarranted sentence disparities among defendants with similar records who have been
       found guilty of similar conduct; and
    6. The need to provide restitution to any victims of the offense.




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 6
              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 7 of 11 Page ID #:245
 USA vs.     Anthony Tartaglia                                                Docket No.:       CR 19-00560-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 26, 2020
            Date                                                   U. S. District Judge/Magistrate Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                   Clerk, U.S. District Court




            October 26, 2020                                 By    Sheila English /s/
            Filed Date                                             Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                               While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 7
              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 8 of 11 Page ID #:246
 USA vs.     Anthony Tartaglia                                                       Docket No.:      CR 19-00560-ODW


 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    he defendant must report to the probation office in the federal               officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   As directed by the probation officer, the defendant must notify specific
 7.    The defendant must permit the probation officer to contact him or             persons and organizations of specific risks posed by the defendant to
       her at any time at home or elsewhere and must permit confiscation             those persons and organizations and must permit the probation officer to
       of any contraband prohibited by law or the terms of supervision and           confirm the defendant’s compliance with such requirement and to make
       observed in plain view by the probation officer;                              such notifications;

 8.    The defendant must work at a lawful occupation unless excused by        15.   The defendant must follow the instructions of the probation officer to
       the probation officer for schooling, training, or other acceptable            implement the orders of the court, afford adequate deterrence from
       reasons and must notify the probation officer at least ten days               criminal conduct, protect the public from further crimes of the
       before any change in employment or within 72 hours of an                      defendant; and provide the defendant with needed educational or
       unanticipated change;                                                         vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 8
              Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 9 of 11 Page ID #:247
 USA vs.     Anthony Tartaglia                                                    Docket No.:   CR 19-00560-ODW


             The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.



            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 9
             Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 10 of 11 Page ID #:248
 USA vs.     Anthony Tartaglia                                                   Docket No.:      CR 19-00560-ODW




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 10
             Case 2:19-cr-00560-ODW Document 37 Filed 10/26/20 Page 11 of 11 Page ID #:249
 USA vs.     Anthony Tartaglia                                                 Docket No.:     CR 19-00560-ODW



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 11
